Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment, filed on January 5, 202, with respect to the objection of claims 10-15 and the rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph have been fully considered and are accepted.  The objection and the rejection of the respective claims have been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-20 are now pending in the application.   
Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1: Priebe (IEEE Publication: “Olfactory Classification via Inter-point distance analysis”, hereon Priebe) disclose a non-parametric method for statistical olfactory analysis and experimental result indicating the utility of the proposed methodology. The method use classification methodology with an ensemble of subsample classifiers based on inter-point distances (see Priebe, page 408, and section 3.2-3.5). 
Whereas, the instant application is a compilation of a component that “compiles respective molecular descriptors regarding a first set of molecules; a perception component that learns human perception information related to olfactory perceptions of the first set of molecules, and generates predictions of human olfactory perceptions of a second set of molecules; a fitting component that fits distance predictions from the perception component regarding the second set of molecules against measured correct classifications regarding the second set of molecules; and a vector component that generates a perceptual vector distance between two olfactory targets that respectively comprise at least one of: the first set of molecules or the second set of molecules”.
In reference to claims 9 and 16: the instant claims are directed to a computer-implemented method and a computer program product and include similar allowable subject matter as claim 1 of the system claim. 
The remaining claims depend on their respective base claims and include further limitation(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857